Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to AFCP request and filed Arguments/Remarks 
Applicant's AFCP and arguments/remarks filed on 12/28/2021 have been entered.
Independent claims 1, 7, 13, and 19 have been amended and incorporated with cancelled objected dependent claims 8, and 20. 
Claims 2, and 8 also cancelled.
Claims 1, 3-7, 9-13, 15-19, and 21-24 remained pending.
Examiner refers to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1, 3-7, 9-13, 15-19, and 21-24 are found to be allowable over the prior of records, including over those currently cited on the PTOL-892 from the updated search, as the Examiner found neither prior arts cited in its entirety, nor found any motivation to combine any of said prior arts, which teaches a method which involves receiving a waking message by a main control device from an intelligent device, where the waking message is included with sound characteristic information. A target awakened by the intelligent device is determined by the main control device according to the sound characteristic information. A wake-up command is sent to the target intelligent device by the main control device to wake up the target such that the target is wake up by the intelligent device in response to a voice request of a user. Detection information of the intelligent device is received by the main control device. A detection response is fed back to the intelligent device by the main control device, as illustrated in the amended independent claims of 1, 7, 13, and 19.

       Furthermore, claims 1, 3-7, 9-13, 15-19, and 21-24 are found to be allowable for at least reasons stated in applicant remarks/arguments corresponding to pages 10-11 of the response filed on 12/28/2011.

Conclusion
      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674
03/15/2022